Title: To Thomas Jefferson from Jones & Howell, 15 September 1807
From: Jones & Howell
To: Jefferson, Thomas


                        
                            Respected Friend
                            
                            Phila. 15th Sepr. 1807
                        
                        Your favor of the 4th Inst Came to hand in Course. And in Compliance with its Contents, we now Inclose you
                            bill of the Sheet Lead; orderd as we were not able to procure either Copper or Iron of the demensions you mentiond and of
                            course had to Send the Lead. We are sorry to inform you that the Sheet Iron alluded to in our last has not yet come to
                            hand. the last Communication we had from the rolling Mill on the Subject was that they had been disappointed in getting
                            the plates to make it out of, but seemd pretty certain of having it done in A few days. as soon as it comes to hand. No
                            time shall be lost in Forwarding it on. 
                  We are respectfully Your Friends
                        
                            Jones & Howell
                            
                        
                    